Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 9-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2017/0294488.
Regarding claim 1, Lin teaches a transparent display device (a transparent display device 700, abstract, Fig 7, ¶92) comprising: a substrate (401, ¶71) having thereon transmissive areas (transparent regions 721 and 722), a first non-transmissive area (column electrode area 784 wherein individual electrodes only occlude and trap an amount of light that would pass through a transparent display panel. See ¶93. The electrodes are opaque. See ¶81) provided between the transmissive areas (the transparent regions 721 and 722) in a first direction (a vertical direction), and a second non-transmissive area (row electrode area 785 wherein individual electrodes only occlude and trap an amount of light that would pass through a transparent display panel. See ¶93. The electrodes are opaque. See ¶81) provided between the transmissive areas (721 and 722) in a second direction (a horizontal direction);
an overlapping area (stacked area 775, Fig 7) where the first non-transmissive area and the second non-transmissive area overlap each other (individual electrodes only occlude and trap an amount of light that would pass through a transparent display panel. See ¶93).

    PNG
    media_image1.png
    496
    566
    media_image1.png
    Greyscale

Lin does not disclose in the above-cited embodiment: first signal lines provided along the first non-transmissive area and extending in the overlapping area in a direction crossing the first direction; and second signal lines provided along the second non-transmissive area and extending in the overlapping area in a direction crossing the second direction, wherein two adjacent first signal lines are symmetrical with each other with the transmissive area interposed therebetween, and two adjacent second signal lines are symmetrical with each other with the transmissive area interposed therebetween.
However, in another embodiment Fig 5B does suggest first signal lines (column electrodes 565A, 565B) provided along the first non-transmissive area (784) and extending in the overlapping area (the stacked area) in a direction crossing the first direction; and second signal lines (row electrodes 567A, 567B) provided along the second non-transmissive area (785) and extending in the overlapping area (the stacked area) in a direction crossing the second direction, 

    PNG
    media_image2.png
    402
    430
    media_image2.png
    Greyscale

two adjacent first signal lines (565A, 565B) are symmetrical with each center line with the transmissive area (transparent region) interposed therebetween, and two adjacent second signal lines (567A, 567B) are symmetrical with each center line with the transmissive area (the transparent region) interposed therebetween.
It would have been obvious to a person having ordinary skill in the art, at the time of the invention was filed, to have two adjacent first signal lines (565A, 565B) are symmetrical with each center line with the transmissive area (transparent region) interposed therebetween, and two adjacent second signal lines (567A, 567B) are symmetrical with each center line with the transmissive area (the transparent region) interposed therebetween, as Lin teaches in Fig. 5B, to modify the embodiment of Fig. 7. The motivation for doing so would reduce number of electrodes to enhance the transmissivity over the transparent display. See Lin ¶22 and ¶30.
Regarding claim 2, Referring to Fig 5B and Fig 7, Lin teaches the two adjacent first signal lines (565A, 565B) are symmetrical with each other with respect to a first transmissive area center line (the center line) passing through a center of the transmissive area (the transparent region) in the first direction (the vertical direction), and the two adjacent second signal lines (567A, 567B) are symmetrical with each other with respect to a second transmissive area center line (the center line) passing through the center of the transmissive area (the transparent region) in the second direction (the horizontal direction).
Regarding claim 9, Lin teaches the transparent display device of claim 1, referring to figure 3 and ¶60-¶61, first and second subpixels (375, 379, ¶60) alternately disposed along the first signal line (the column electrode); and third and fourth subpixels (375, 379) alternately disposed along the second signal line (the row electrode).
Regarding claim 10, Lin teaches the transparent display device of claim 9, referring to figure 9A and ¶106, the first signal line includes: a first data line (1st column electrode) supplying a data voltage (data voltage V29) to the second subpixel and the third subpixel; and a second data line (2nd column electrode) supplying a data voltage (V49) to the first subpixel and the fourth subpixel.
Regarding claim 12, Lin teaches the transparent display device of claim 9, referring to Figure 7, ¶ 92, the second signal line includes: a first scan line (row electrode 783) supplying a scan signal to the first subpixel and the third subpixel; and a second scan line (row electrode 785) supplying a scan signal to the second subpixel and the fourth subpixel.
Allowable Subject Matter
Claims 16-31 are allowed.
Regarding claim 16, Lin teaches a transparent display device (abstract, Fig 7, ¶92) comprising:  a substrate (401, ¶71) having thereon transmissive areas (transparent regions 721 and 722) , a first non-transmissive area (column electrode area 784 wherein individual electrodes only occlude and trap an amount of light that would pass through a transparent display panel. See ¶93. The electrodes are opaque. See ¶81) provided between the transmissive areas (721 and 722) in a first direction (a vertical direction), and a second non-transmissive area (row electrode area 785 wherein individual electrodes only occlude and trap an amount of light that would pass through a transparent display panel. See ¶93. The electrodes are opaque. See ¶81) provided between the transmissive areas (721 and 722) in a second direction (a horizontal direction); a third scan line (3rd row electrode 567B, Fig 5B) provided to be symmetrical with the center line with the second scan line (2nd row electrodes 567A) with the transmissive area (the transparent region) interposed therebetween; and a fourth scan line (4th row electrode 567B, Fig 5B) provided to be symmetrical with the center line with the first scan line (1st row electrode 567A) with the transmissive area (the transparent region) interposed therebetween.
The following is a statement of reasons for the indication of allowable subject matter:  
Lin fails to teach “first and second scan lines provided along the second non-transmissive area in the second non-transmissive area and extended from an overlapping area, in which the first non-transmissive area and the second non-transmissive area overlap each other, in an oblique direction.”

Regarding claim 25, Lin teaches a device (700, abstract, Fig 7, ¶92) comprising: 
a plurality of transmissive areas (transparent regions 721 and 722, Fig 7) arranged along a first direction (a vertical direction) and a second direction (a horizontal direction) transverse to the first direction; a plurality of first non-transmissive areas (column electrode regions 784 and 786, Fig 7) provided between the transmissive areas in the first direction; a plurality of second non-transmissive areas (row electrodes regions 783 and 785) provided between the transmissive areas in the second direction; a plurality of overlapping areas (775, 777, 776, 778, Fig 7) where the plurality of first non-transmissive areas overlap with the plurality of second non-transmissive area; 
The following is a statement of reasons for the indication of allowable subject matter:  
Lin fails to teach “first signal lines provided on the first non-transmissive areas, the first signal lines having a first portion, a second portion, and a third portion between the first portion and the second portion, the first portion and the second portion arranged in the first direction, the third portion arranged in a third direction transverse to the first direction, wherein the third portion of the first signal line overlaps with at least one of the overlapping area among the plurality of overlapping areas.”

Claims 3-8, 11 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Lin fails to teach “claim 3. the transparent display device of claim 1, wherein the first signal line includes a first line portion disposed at a first side of a first non-transmissive area center line parallel with the first direction in the first non-transmissive area, a second line portion disposed at a second side of the first non-transmissive area center line, and a connection portion coupling the first line portion with the second line portion in the overlapping area.”
Lin fails to teach “claim 6. The transparent display device of claim 1, wherein the second signal line includes a first line portion disposed at a third side of a second non-transmissive area center line parallel with the second direction in the second non-transmissive area, a second line portion disposed at a fourth side of the second non-transmissive area center line, and a connection portion coupling the first line portion with the second line portion in the overlapping area.”


Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: November 9, 2022